--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8


--------------------------------------------------------------------------------


EXCLUSIVE LICENSE AGREEMENT FOR
WICKING CONDENSATE EVAPORATOR AT AC CONDENSER


 
U.C. Case No.:  2008-399

 

--------------------------------------------------------------------------------



This exclusive license agreement (“Agreement”) is effective August 1, 2009
(“Effective Date”), by and between (a) The Regents of the University of
California ("The Regents"), a California corporation, having its statewide
administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California
94607-5200, acting through its Davis Campus Technology Transfer Services, at the
University of California, Davis, 1850 Research Park Drive, Suite 100, Davis, CA
95618-6134  and (b) Octus Energy, Inc. ("Licensee"), a Nevada corporation having
a principal place of business at 803 Second Street, Suite 303, Davis, California
95616.  The Regents and Licensee will be referred to herein, on occasion,
individually as “Party” or collectively as “Parties”.
 
 
RECITALS
 
Whereas, The Regents has an assignment of title to the invention entitled
“Wicking Condensate Evaporator at AC Condenser” (the "Invention"), as described
in The Regents' Case No. 2008-399, invented by Richard C. Bourne, employed by
the University of California, Davis when the invention was made, and to the
patents and patent applications under Patent Rights as defined below, which are
directed to the Invention;


Whereas, The Regents and Licensee entered into a Confidentiality Agreement (UC
Agreement Control No. 2009-20-0484) effective February 25, 2009
(“Confidentiality Agreement”), for the purpose of allowing Licensee to evaluate
its interest in a license agreement covering the Invention;


Whereas, The Regents and Licensee entered into a Letter Agreement (UC Agreement
Control No. 2009-30-0505) effective March 10, 2009 (“Letter Agreement”), for the
purpose of granting Licensee an exclusive right to negotiate an exclusive
license under Patent Rights;


Whereas, Licensee has provided The Regents with a commercialization plan for the
Invention and business strategy in order to allow The Regents to evaluate
Licensee’s capabilities;


1

--------------------------------------------------------------------------------


 
Whereas, Licensee is a “small entity” as defined in 37 CFR 1.27;


Whereas, The Regents and Licensee desire to have the Invention developed and
commercialized so that products resulting therefrom may be available for public
use and benefit; and


Whereas, Licensee desires to acquire, and The Regents desires to grant, a
license under Patent Rights to manufacture, use, sell, offer for sale and import
products, methods and services in accordance with the terms herein.


 
Now, therefore, the Parties agree as follows:

 
 
1.           DEFINITIONS
 
1.1
"Affiliate" of Licensee means any entity that, directly or indirectly, Controls
Licensee, is Controlled by Licensee, or is under common Control with Licensee.
"Control" means (i) having the actual, present capacity to elect a majority of
the directors of such entity, (ii) having the power to direct at least forty
percent (40%) of the voting rights entitled to elect directors of such entity,
or (iii) in any country where the local law will not permit foreign equity
participation of a majority of the outstanding stock or voting rights, the
ownership or control, directly or indirectly, of the maximum percentage of such
outstanding stock or voting rights permitted by local law.



1.2           "Licensed Field of Use" means all uses.


1.3
"Licensed Method" means any process or method the use or practice of which, but
for the license granted pursuant to this Agreement, (a) would infringe, or
contribute to or induce the infringement of, a Valid Claim of any issued,
unexpired patent under  Patent Rights, or (b) is covered by a claim  in a
pending patent application under Patent Rights.  As used in subsection (b) of
this Paragraph 1.3, “covered by a claim in a pending patent application” means
that such use or practice would, but for the license granted pursuant to this
Agreement, constitute infringement, or contributory infringement, or inducement
of infringement of such claim if such claim were issued.



1.4
"Licensed Product" means any product, material, kit, or other article of
manufacture or composition of matter, the manufacture, use, Sale, offer for
Sale, or import of which (a) would require the performance of Licensed Methods,
or (b) but for the license granted pursuant to this Agreement, would infringe,
or contribute to or induce the infringement of a Valid Claim of any issued,
unexpired patent under Patent Rights, or (c) is covered by a claim in a pending
patent application under Patent Rights.  As used in subsection (c) above of this
Paragraph 1.4, “covered by a claim in a pending patent application” means that
such manufacture, use, Sale, offer for Sale or import would, but for the license
granted pursuant to this Agreement, constitute infringement, or contributory
infringement, or inducement of infringement of such claim if such claim were
issued.



2

--------------------------------------------------------------------------------


 
1.5
“Licensed Service” means a service provided using Licensed Products or Licensed
Methods, including without limitation any such service provided in the form of
contract research or other research performed by Licensee on behalf of a third
party.



1.6
"Licensed Territory" means United States of America and its territories and
possessions, and any foreign countries where Patent Rights exist.



1.7
"Net Sales" means the gross invoice price charged by, and the value of non-cash
consideration owed to, Licensee or a Sublicensee for Sales of  Licensed Products
and  Licensed Services, less the sum of the following actual and customary
deductions where applicable:  cash, trade or quantity discounts; sales, use,
tariff, import/export duties or other excise taxes when included in gross sales,
but not value-added taxes assessed or income taxes derived from such sales;
transportation charges; and allowances or credits to customers because of
rejections or returns.  For purposes of calculating Net Sales, a Sale to a
Sublicensee for end use by the Sublicensee will be treated as a Sale at
Licensee’s list price.



1.8
"Patent Rights" means The Regents' rights in the claims of U.S. Patent
Application, Serial Number 61/154,720, entitled "Wicking Condensate Evaporator
at AC Condenser" filed on February 23, 2009,  by Dr. Richard C. Bourne and
assigned to The Regents; continuing applications thereof including divisions,
substitutions, extensions and continuation-in-part applications (only to the
extent, however, that claims in the continuation-in-part applications are
entitled to the priority filing date of the above-listed parent patent
application); any patents issuing on said applications or continuing
applications including reissues; and any corresponding foreign patents or
applications.



1.9
"Sale" means, for Licensed Products and Licensed Services, the act of selling,
leasing or otherwise transferring, providing, or furnishing such product or
service for any consideration.  Correspondingly, "Sell" means to make or cause
to be made a Sale, and "Sold" means to have made or caused to be made a Sale.



3

--------------------------------------------------------------------------------


 
1.10
“Sublicense” means a sublicense under this Agreement.



1.11
“Sublicensee” means a sublicensee under this Agreement.



1.12
“Sublicense Agreement” means a sublicense agreement under this Agreement.



1.13
“Valid Claim” means a claim of a patent in any country where the claim (a) has
not expired and (b) has not been held to be invalid by a final judgment of a
court of competent jurisdiction from which no appeal can be or is taken.

 
 
2.           GRANT
 
2.1
Subject to the limitations set forth in this Agreement, including without
limitation the rights reserved in Paragraph 2.2, The Regents hereby grants to
Licensee an exclusive license under Patent Rights, in the Licensed Field of Use
in the Licensed Territory, to make, use, offer for Sale, import, and Sell
Licensed Products and Licensed Services, and to practice Licensed Methods.



2.2
The Regents reserves the right to do any one or more of the following:



 
(a)
publish any technical data resulting from research performed by The Regents
relating to the Invention;



 
(b)
make and use the Invention and associated technology for educational and
research purposes;



 
(c)
practice Patent Rights in order to make and use products, and to practice
methods, for educational and research purposes; and



 
(d)
allow other educational and non-profit institutions to do any one or more of the
activities of Subparagraphs 2.2 (a), (b), and (c) above, for educational and
research purposes.



4

--------------------------------------------------------------------------------


 
2.3
Licensee will promptly inform The Regents of any change in Licensee’s small
entity status, as defined in 37 CFR 1.27, or of any Sublicense to an entity
which does not have small entity status, as defined in 37 CFR 1.27.



2.4
This Agreement is subject to rights of, and obligations owed to, the U.S.
Government, if any.



 
3.           SUBLICENSES
 
3.1
The Regents hereby further grants to Licensee the right to grant to Affiliates
and to third parties a Sublicense under the rights granted to Licensee
hereunder, provided that, Licensee has exclusive rights under this Agreement at
the time of the grant of the Sublicense.  Every Sublicense will include:



 
(a)
a statement setting forth the date upon which Licensee's exclusive license
rights hereunder will expire;



 
(b)
a provision requiring the performance of all the obligations due to The Regents
(and, if applicable, the United States Government) under this Agreement other
than those rights and obligations specified in Article 4 (License Issue
Fee/Maintenance Fees) and Paragraph 5.3 (Minimum Annual Royalty);



 
(c)
a provision requiring payment of royalties to Licensee in an amount sufficient
to permit Licensee to meet its royalty obligations to The Regents at the rates
and bases set forth in this Agreement;



 
(d)
a prohibition on the grant of further Sublicenses; and



 
(e)
the same provision for indemnification of The Regents as has been provided for
in this Agreement.



3.2
Licensee will pay to The Regents twenty-five percent (25%) of any cash
consideration, and of the cash equivalent of all other consideration, which is
due to Licensee for the grant of rights under a Sublicense, excluding payments
due to Licensee as a royalty based on Sales by the Sublicensee.  Payment owed to
The Regents under this Paragraph 3.2 is in addition to payments owed by Licensee
to The Regents as Earned Royalties under Paragraph 5.1 below based on Sales by
the Sublicensee.



5

--------------------------------------------------------------------------------


 
3.3
Licensee will notify The Regents of each Sublicense granted hereunder and
furnish to The Regents a copy of each such Sublicense Agreement and any
amendments thereof.



3.4
Affiliates of Licensee will have no licenses under Patent Rights except as
granted by Sublicense pursuant to this Agreement.



3.5
For the purposes of this Agreement, the operations of all Sublicensees will be
deemed to be the operations of Licensee, for which Licensee will be responsible.



3.6
Licensee will collect and guarantee payment of all monies and other
consideration due The Regents from Sublicensees, and deliver all reports due The
Regents and received from Sublicensees.



3.7
Upon termination of this Agreement for any reason, all Sublicenses that are
granted by Licensee pursuant to this Agreement where the Sublicensee is in
compliance with its Sublicense Agreement as of the date of such termination will
remain in effect and will be assigned to The Regents, except that The Regents
will not be bound to perform any duties or obligations set forth in any
Sublicenses that extend beyond the duties and obligations of The Regents set
forth in this Agreement.



 
4.           LICENSE ISSUE FEE/MAINTENANCE FEES
 
4.1
Licensee will pay to The Regents a non-creditable, non-refundable license issue
fee (“License Issue Fee”) of two thousand dollars ($2,000.00) due upon signing
of this Agreement.  The Regents acknowledge the receipt of two thousand dollars
($2,000.00) paid by Licensee under the Letter Agreement which sum is creditable
towards the License Issue Fee due under this Paragraph 4.1.  The License Issue
Fee is non-refundable and not an advance against royalties or other payments due
under this Agreement.



4.2
Licensee will pay to The Regents a license maintenance fee of two thousand
dollars ($2,000.00) on the one-year anniversary of the Effective Date and on
each anniversary of the Effective Date until the year following the year of the
first Sale of a Licensed Product or Licensed Service.



6

--------------------------------------------------------------------------------


 
5.           ROYALTIES
 


5.1
Licensee will pay to The Regents earned royalties (“Earned Royalties”) as
follows:



 
(a)
Subject to Subparagraphs 5.1(b), 5.1(c), 5.1(d) and 5.1 (e) below, Licensee will
pay Earned Royalties at the rate of one and one-half percent (1½%) of the Net
Sales of all Licensed Products and Licensed Services.



 
(b)
In the event a Licensed Product is Sold by Licensee or a Sublicensee as a
component (“Component”) of a combination product (“Combination Product”), and
the Component is separately Sold by Licensee or a Sublicensee with a separate
list price (“Component List Price”), then the Earned Royalty due under this
Paragraph 5.1 for Net Sales of the Combination Product will be calculated using
the Component List Price rather than using the gross invoice price charged for
the Combination Product.



 
(c)
In the event a Licensed Product is Sold by Licensee or a Sublicensee as a
Component of a Combination Product, and the Component is not separately Sold by
Licensee or a Sublicensee but was previously separately Sold by Licensee or a
Sublicensee, then the Earned Royalty due under this Paragraph 5.1 for Net Sales
of the Combination Product will be calculated using the Component List Price as
previously listed, as multiplied by an inflation adjustment factor ("Inflation
Adjustment Factor"), rather than using the gross invoice price charged for the
Combination Product.  The Inflation Adjustment Factor will be the ratio of the
Consumer Price Index ("CPI") at the time of such Net Sales, as compared to the
CPI at the end of the calendar year in which such Component was most recently
previously Sold by Licensee or a Sublicensee.  In such event, Licensee will at
the time of the royalty report under Paragraph 7.4 provide The Regents in
writing with the Inflation Adjustment Factor used.



 
(d)
In the event a Licensed Product is Sold by Licensee or a Sublicensee as a
Component of a Combination Product, and the Component is not, and has not
previously been, separately Sold by Licensee or a Sublicensee, then the Earned
Royalty due under this Paragraph 5.1 for Net Sales of the Combination Product
will be calculated pro rata based on the relative cost of manufacture of the
Component as compared to the cost of manufacture of the Combination Product.  In
such event, Licensee will at the time of the royalty report under Paragraph 7.4
provide The Regents with information in writing on cost of manufacture
sufficient to justify the calculation under this Subparagraph 5.1(d).



7

--------------------------------------------------------------------------------


 
 
(e)
In the event a Licensed Service is Sold by Licensee or a Sublicensee as part of
a Sale of services ("Combination Services"), where the Combination Services
include both Licensed Services and other services, and where such Sale of
Combination Services is invoiced as a single invoice without itemization as to
the Licensed Services part of the Combination Services, then Licensee will
inform The Regents in writing and the Parties will agree to an appropriate
pro-rata apportionment formula for such Sales of Combination Services.



5.2
Earned Royalties accruing to The Regents will be paid to The Regents quarterly
within sixty (60) days after the end of each calendar quarter as follows: May 31
(for first quarter); August 31 (for second quarter), November 30 (for third
quarter), and February 28 (for fourth quarter).



5.3
Beginning in the calendar year after the first Sale of a Licensed Product or
Licensed Service, and in each succeeding calendar year thereafter, Licensee will
pay to The Regents a minimum annual royalty (“Minimum Annual Royalty”) of three
thousand dollars ($3,000.00) for the life of this Agreement.  The Minimum Annual
Royalty will be paid to The Regents by February 28 of each year and will be
credited against the Earned Royalties due and owing for the calendar year for
which the Minimum Annual Royalty is made.



5.4
All payments due The Regents will be payable in United States dollars.  When
Licensed Products and Licensed Services, are Sold for monies other than United
States dollars, Earned Royalties will first be determined in the foreign
currency of the country in which the Sale was made and then converted into
equivalent United States dollars.  The exchange rate will be that rate quoted in
the Wall Street Journal on the last business day of the reporting period.



8

--------------------------------------------------------------------------------


 
5.5
Payments due for Sales occurring in any country outside the United States will
not be reduced by any taxes, fees, or other charges imposed by the government of
such country on the remittance of royalty income.  Licensee will also be
responsible for all bank transfer charges.



5.6
Licensee will make all payments under this Agreement either by check or
electronic transfer, payable to "The Regents of the University of California"
and Licensee will forward such payments to The Regents at the address shown in
Paragraph 23.1 below.



5.7
If any patent or patent application, or any claim thereof, included within
Patent Rights expires or is held invalid in a final decision by a court of
competent jurisdiction and last resort and from which no appeal has been or can
be taken, all obligation to pay Earned Royalties based on such patent, patent
application or claim, or any claims patentably indistinct therefrom will cease
as of the date of such expiration or final decision.  Licensee will not,
however, be relieved from paying any Earned Royalties that accrued before such
expiration or decision or that are based on another valid patent or claim not
expired or involved in such decision.



 
6.    DILIGENCE
 
6.1
Licensee, upon execution of this Agreement, will diligently proceed with the
development, manufacture, and Sale of Licensed Products, Licensed Services, and
Licensed Methods, and will diligently market them in quantities sufficient to
meet the market demand.



6.2
In addition to its obligations under Paragraph 6.1, Licensee specifically
commits to achieving the following objectives and milestones in its activities
under this Agreement:



 
(a)
Milestone #1: Funding of Licensee:  $250,000.00 by December 31, 2010;



 
(b)
Milestone #2:  Manufacturing of Licensed Product: begins (including by a third
party on behalf of Licensee) by May 31, 2010;



9

--------------------------------------------------------------------------------


 
 
(c)
Milestone #3:  First Sales of Licensed Product or Licensed Services: by August
31, 2010; and



 
(d)
Milestone #4:  1,000 units of Licensed Product Sold: by August 31, 2011.



6.3
If Licensee is unable to meet any of its diligence obligations set forth in
Paragraphs 6.1 and 6.2, then The Regents will so notify Licensee of failure to
perform. Licensee will have the right and option to extend the target date of
any such diligence obligation for a period of six (6) months upon the payment of
five thousand dollars ($5000) within thirty (30) days of the date to be extended
for each such extension option exercised by Licensee.  Licensee may further
extend the target date of any diligence obligation for an additional six (6)
months upon payment of an additional five thousand dollars ($5000).  Additional
extensions may be granted only by mutual written agreement of the
Parties.  These payments are in addition to the Minimum Annual Royalty payments
specified in Paragraph 5.3.  Should Licensee opt not to extend the obligation or
fail to meet it by the extended target date, then The Regents will have the
right and option either to terminate this Agreement or to reduce Licensee's
exclusive license to a non-exclusive license.  This right, if exercised by The
Regents, supersedes the rights granted in Article 2.



6.4
To exercise either the right to terminate this Agreement or to reduce the
license to a non-exclusive license for lack of diligence under Paragraph 6.1 or
6.2, The Regents will give Licensee written notice of the deficiency.  Licensee
thereafter has sixty (60) days to cure the deficiency or to request
arbitration.  If The Regents has not received satisfactory tangible evidence
that the deficiency has been cured by the end of the sixty (60)-day period, then
The Regents may, at its option, either terminate the Agreement or reduce
Licensee's exclusive license to a non-exclusive license by giving written notice
to Licensee.  These notices will be subject to Article 22 (Notices).



 
7.           PROGRESS AND ROYALTY REPORTS
 
7.1
For the period beginning January 10, 2010, within sixty (60) days of each
subsequent June 30 and December 31, Licensee will submit to The Regents a
semi-annual progress report covering Licensee's activities related to the
development and testing of all Licensed Products, Licensed Services and Licensed
Methods and the obtaining of necessary governmental approvals, if any, for
marketing in the United States.  These progress reports will be made for all
development activities until the first Sale occurs in the United States.



10

--------------------------------------------------------------------------------


 
7.2
Each progress report will be a sufficiently detailed summary of activities of
Licensee and any Sublicensees so that The Regents may evaluate and determine
Licensee’s progress in development of Licensed Products, Licensed Services, and
Licensed Methods, and in meeting its diligence obligations under Article 6, and
will include (but not be limited to) the following: summary of work completed
and in progress; current schedule of anticipated events and milestones,
including diligence milestones under Paragraph 6.2; anticipated market
introduction dates for the Licensed Territory; and Sublicensees’ activities
during the reporting period.



7.3
In Licensee’s progress report immediately subsequent to the first Sale by
Licensee or a Sublicensee of Licensed Products or Licensed Services, Licensee
will report the date of such first Sale.

 
7.4
After the first Sale of a Licensed Product or Licensed Service, Licensee will
make quarterly royalty reports to The Regents within sixty (60) days after the
quarters ending March 31, June 30, September 30, and December 31, of each
year.  Each such royalty report will include at least the following:



 
(a)
The number of Licensed Products manufactured and the number of Licensed Products
and Licensed Services Sold, and if applicable, indicating which Licensed
Products and Licensed Services are Combination Products and Combination
Services;



 
(b)
Gross revenue from Sale of Licensed Products and Licensed Services;



 
(c)
Net Sales pursuant to Paragraph 1.7;



 
(d)
Total Earned Royalties due The Regents; and



 
(e)
Names and addresses of any new Sublicensees along with a summary of the material
terms of each new Sublicense Agreement entered into during the reporting
quarter.



7.5
If no Sales have occurred during the report period, a statement to this effect
is required in the royalty report for that period.



11

--------------------------------------------------------------------------------


 
8.           BOOKS AND RECORDS
 
8.1
Licensee will keep full, true, and accurate books of accounts containing all
particulars that may be necessary for the purpose of showing the amount of
Earned Royalties payable to The Regents and Licensee’s compliance with other
obligations under this Agreement.  Said books of accounts will be kept at
Licensee's principal place of business or the principal place of business of the
appropriate division of Licensee to which this Agreement relates.  Said books
and the supporting data will be open at all reasonable times during normal
business hours upon reasonable notice, for five (5) years following the end of
the calendar year to which they pertain, to the inspection and audit by
representatives of The Regents for the purpose of verifying Licensee's royalty
statement or compliance in other respects with this Agreement.  Such
representatives will be bound to hold all information in confidence except as
necessary to communicate Licensee's non-compliance with this Agreement to The
Regents.



8.2
The fees and expenses of The Regents' representatives performing such an
examination will be borne by The Regents.  However, if an error in underpaid
royalties to The Regents of more than five percent (5%) of the total Earned
Royalties due for any year is discovered, then the fees and expenses of these
representatives will be borne by Licensee.



 
9.           LIFE OF THE AGREEMENT
 
9.1
Unless otherwise terminated by the operation of law or by acts of the Parties in
accordance with the terms of this Agreement, this Agreement will be in force
from the Effective Date and will remain in effect for the life of the
last-to-expire patent or last-to-be-abandoned patent application licensed under
this Agreement, whichever is later.



12

--------------------------------------------------------------------------------


 
9.2
Any termination of this Agreement will not affect the rights and obligations set
forth in the following articles:



                                                                             

  Article 1 Definitions   Article 3  Sublicenses   Article 8      Books and
Records   Article 9     Life of the Agreement
 
Article 12
Disposition of Licensed Products Upon Termination

 
Article 15
Use of Names and Trademarks

 
Article 16
Limited Warranties

 
Article 18
Indemnification

 
Article 22
Notices

 
Article 23
Payments

 
Article 25
Confidentiality

 
Article 28
Applicable Law; Venue; Attorneys’ Fees

 
Article 29
Scope of Agreement



9.3
Any termination of this Agreement will not relieve Licensee of its obligation to
pay any monies due or owing at the time of such termination and will not relieve
any obligations, of either Party to the other Party, established prior to
termination.



 
10.           TERMINATION BY THE REGENTS
 
10.1
If Licensee should violate or fail to perform any term of this Agreement, then
The Regents may give written notice of such default ("Notice of Default") to
Licensee.  If Licensee should fail to repair such default within sixty (60) days
of the effective date of such notice, The Regents will have the right to
terminate this Agreement and the licenses herein by a second written notice
("Notice of Termination") to Licensee.  If a Notice of Termination is sent to
Licensee, this Agreement will automatically terminate on the effective date of
such notice.  Such termination will not relieve Licensee of its obligation to
pay any royalty or license fees owing at the time of such termination and will
not impair any accrued rights of The Regents.  These notices will be subject to
Article 22 (Notices).



10.2
Notwithstanding Paragraph 10.1 above, this Agreement will terminate immediately,
upon written notice given by The Regents in its sole discretion, if Licensee
files a claim including in any way the assertion that any portion of The
Regents’ Patent Rights is invalid or unenforceable, where the filing of such
claim is by the Licensee, by a third party on behalf of the Licensee, or by a
third party at the written urging of the Licensee.



10.3 
Notwithstanding Paragraph 10.1 above, this Agreement will terminate immediately,
upon written notice given by The Regents in its sole discretion, in the event of
the filing of a petition for relief under the United States Bankruptcy Code by
or against Licensee as a debtor or alleged debtor.  



13

--------------------------------------------------------------------------------


 
11.           TERMINATION BY LICENSEE
 
11.1
Licensee will have the right at any time to terminate this Agreement in whole or
as to any portion of Patent Rights by giving notice in writing to The
Regents.  Such notice of termination will be subject to Article 22 (Notices) and
termination of this Agreement will be effective ninety (90) days after the
effective date of such notice.



11.2
Any termination pursuant to Paragraph 11.1 will not relieve Licensee of any
obligation or liability accrued hereunder prior to such termination or rescind
anything done by Licensee or any payments made to The Regents hereunder prior to
the time such termination becomes effective, and such termination will not
affect in any manner any rights of The Regents arising under this Agreement
prior to such termination.



 
12.           DISPOSITION OF LICENSED PRODUCTS UPON TERMINATION
 
12.1
Upon termination of this Agreement, for a period of one hundred twenty (120)
days after the date of termination Licensee may complete and Sell any partially
made Licensed Products and continue to render any previously commenced Licensed
Services, and continue the practice of Licensed Methods only to the extent
necessary to do the foregoing; provided that, all such Sales will be subject to
the terms of this Agreement including, but not limited to, the payment of
royalties at the rate and at the time provided herein and the rendering of
reports thereon.



 
13.           PATENT PROSECUTION AND MAINTENANCE
 
13.1
The Regents will diligently prosecute and maintain the United States and foreign
patent applications and patents under Patent Rights, subject to Licensee’s
reimbursement of The Regents’ out-of-pocket costs under Article 13.3 below.  All
patent applications and patents under Patent Rights will be held in the name of
The Regents.  The Regents will have sole responsibility for retaining and
instructing patent counsel.  The Regents will promptly provide Licensee with
copies of all official patent office correspondence so that Licensee may be
informed of the continuing prosecution, and Licensee agrees to keep this
documentation confidential in accordance with Article 25.  Licensee may comment
upon such documentation, provided that, if Licensee has not commented upon such
documentation in reasonable time for The Regents to sufficiently consider
Licensee’s comments prior to the deadline for filing a response with the
relevant government patent office, The Regents will be free to respond
appropriately without consideration of Licensee's comments.



14

--------------------------------------------------------------------------------


 
13.2
The Regents will use reasonable efforts to prepare or amend any patent
application within Patent Rights to include claims reasonably requested by
Licensee to protect the Licensed Products or Licensed Services contemplated to
be Sold or Licensed Methods to be practiced under this Agreement.



13.3
Subject to Paragraph 13.4, all past, present, and future costs for preparing,
filing, prosecuting, and maintaining all United States and foreign patent
applications and patents under Patent Rights (including without limitation the
cost of interferences, reexaminations, and oppositions) will be paid by
Licensee, so long as the licenses granted to Licensee herein are
exclusive.  Such payments by Licensee are due within thirty (30) days after
receipt of invoice from The Regents.  If, however, The Regents reduces the
exclusive licenses granted herein to non-exclusive licenses pursuant to
Paragraphs 6.3 or 6.4, and The Regents grants additional license(s), the
subsequent costs of preparing, filing, prosecuting and maintaining such patent
applications and patents will be divided equally among the licensed parties from
the effective date of each subsequently granted license agreement.



13.4
Licensee's obligation to underwrite and to pay all United States and foreign
patent filing, prosecution, and maintenance costs for Patent Rights will
continue for so long as this Agreement remains in effect, provided that,
Licensee may terminate its obligations with respect to any given patent
application or patent under Patent Rights in any or all designated countries
upon three (3) months’ written notice to The Regents.  The Regents will
undertake to curtail applicable patent costs billable to Licensee when such a
notice is received from Licensee.  The Regents may continue prosecution and/or
maintenance of such patent applications or patents at its sole discretion and
expense, provided that, Licensee will have no further right or licenses
thereunder.



 
14.           MARKING
 
14.1
Licensee will mark all products made, used or Sold under this Agreement, or
their containers, in accordance with applicable patent marking laws.



15

--------------------------------------------------------------------------------


 
15.           USE OF NAMES AND TRADEMARKS
 
15.1
Nothing contained in this Agreement will be construed as conferring any right to
use in advertising, publicity or other promotional activities any name,
trademark, trade name, or other designation of either Party by the other
(including any contraction, abbreviation, or simulation of any of the
foregoing).  Unless required by law or consented to in writing by The Regents,
the use by Licensee of the name "The Regents of the University of California" or
the name of any University of California campus in advertising, publicity or
other promotional activities is expressly prohibited.



 
16.           LIMITED WARRANTIES
 
16.1
The Regents warrants to Licensee that it has the lawful right to grant this
license.



16.2
This license and the associated Invention are provided WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESSED OR IMPLIED.  THE REGENTS MAKES NO REPRESENTATION OR WARRANTY THAT THE
INVENTION, PATENT RIGHTS, LICENSED PRODUCTS, LICENSED SERVICES OR LICENSED
METHODS WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHT.



16.3
IN NO EVENT WILL THE REGENTS BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR THE USE OF THE
INVENTION, PATENT RIGHTS, LICENSED METHODS, LICENSED SERVICES OR LICENSED
PRODUCTS.



16.4
Nothing in this Agreement is or will be construed as:



 
(a)
A warranty or representation by The Regents as to the validity, enforceability
or scope of Patent Rights; or



 
(b)
A warranty or representation that anything made, used, or Sold under any license
granted in this Agreement is or will be free from infringement of patents of
third parties; or



16

--------------------------------------------------------------------------------


 
 
(c)
An obligation to bring or prosecute actions or suits against third parties for
patent infringement, except as provided in Article 17; or



 
(d)
Conferring by implication, estoppel, or otherwise any license or rights under
any patents of The Regents other than Patent Rights, regardless of whether such
patents are dominant or subordinate to Patent Rights; or



 
(e)
An obligation to furnish any know-how not provided in the patents and patent
applications under Patent Rights.



 
17.           PATENT INFRINGEMENT
 


17.1
In the event that Licensee learns of the substantial infringement of any Patent
Rights, Licensee will promptly provide The Regents with notice and reasonable
evidence of such infringement (“Infringement Notice”).  During the period and in
a jurisdiction where Licensee has exclusive rights under this Agreement, neither
Party will notify a third party, including the infringer, of the infringement
without first obtaining consent of the other Party, which consent will not be
unreasonably withheld.  Both Parties will use diligent efforts, in cooperation
with each other, to terminate such infringement without litigation.



17.2
(a)  If such infringing activity has not been abated within ninety (90) days
following the effective date of the Infringement Notice, Licensee may institute
suit for patent infringement against the infringer.  The Regents may voluntarily
join such suit at The Regents’ expense, but The Regents may not thereafter
separately commence suit against the infringer for the acts of infringement that
are the subject of Licensee’s suit or any judgment rendered in that
suit.  Licensee may not join The Regents in a suit initiated by Licensee without
The Regents’ prior written consent.  If, in a suit initiated by Licensee, The
Regents is involuntarily joined other than by Licensee, Licensee will pay any
costs incurred by The Regents arising out of such suit, including but not
limited to, any legal fees of counsel that The Regents selects and retains to
represent it in the suit.
      (b)  If, within a hundred and twenty (120) days following the effective
date of the Infringement Notice, the infringing activity has not been abated and
if Licensee has not brought suit against the infringer, The Regents may in its
sole discretion institute suit for patent infringement against the
infringer.  If The Regents institutes such suit, Licensee may not join such suit
without The Regents’ consent and may not thereafter separately commence suit
against the infringer for the acts of infringement that are the subject of The
Regents’ suit or any judgment rendered in that suit.

 
17

--------------------------------------------------------------------------------


 
17.3
Such legal action as is decided upon will be at the expense of the Party on
account of whom suit is brought and all recoveries recovered thereby will belong
to such Party, provided that legal action brought jointly by The Regents and
Licensee and participated in by both will be at the joint expense of both
Parties and all recoveries will be allocated in the following order:  a) to each
Party reimbursement for its attorneys' costs, fees, and other related
out-of-pocket expenses to the extent each Party paid for such costs, fees, and
expenses until all such costs, fees, and expenses are consumed for each Party;
and b) any remaining amount shared jointly by both Parties in proportion to the
share of expenses paid by each Party, but in no event will The Regents’ share be
less than twenty-five percent (25%) of such remaining amount if The Regents is a
Party.



17.4
Each Party will cooperate with the other Party in litigation instituted
hereunder but at the expense of the Party on account of whom suit is
brought.  Such litigation will be controlled by the Party bringing the action,
except that The Regents may be represented by counsel of its choice in any suit
brought by Licensee.



17.5
Any agreement made by Licensee for the purposes of settling litigation or other
dispute will comply with the requirements of Article 3 above.  In no event may
Licensee admit liability or wrongdoing on behalf of The Regents without The
Regents’ prior written consent.

 
 
18.           INDEMNIFICATION
 
18.1
Licensee will, and will require its Sublicensees to, indemnify, hold harmless,
and defend The Regents and its officers, employees, and agents; sponsor(s) of
the research that led to the Invention; and the inventors of any patents and
patent applications under Patent Rights and their employers, against any and all
claims, suits, losses, damages, costs, fees, and expenses resulting from or
arising out of exercise of this license or any Sublicense.  This indemnification
will include, but not be limited to, any product liability.



18

--------------------------------------------------------------------------------


 
18.2
Licensee, at its sole cost and expense, will insure its activities in connection
with any work performed hereunder and will obtain, keep in force, and maintain
the following insurance:



 
(a)
Commercial Form General Liability Insurance (contractual liability included)
with limits as follows:



Each Occurrence .....................................................$5,000,000
Products/Completed Operations Aggregate….$10,000,000
Personal and Advertising Injury ..........................$5,000,000
General Aggregate ................................................$10,000,000


If the above insurance is written on a claims-made form, it will continue for
three (3) years following termination or expiration of this Agreement. The
insurance will have a retroactive date of placement prior to or coinciding with
the Effective Date of this Agreement; and


 
(b)
Worker's Compensation as legally required in the jurisdiction in which Licensee
is doing business.



18.3
The coverage and limits referred to in Subparagraphs 18.2(a) and 18.2(b) above
will not in any way limit the liability of Licensee under this Article 18. Upon
the execution of this Agreement, Licensee will furnish The Regents with
certificates of insurance evidencing compliance with all requirements, and
Licensee will promptly notify The Regents of any material modification of the
insurance coverages. Such certificates will:



 
(a)
provide for thirty (30) days' (ten (10) days for non-payment of premium) advance
written notice to The Regents of any cancellation of insurance coverages;



 
(b)
indicate that The Regents has been endorsed as an additional insured under the
coverage described above in Paragraph l8.2; and



 
(c)
include a provision that the coverage will be primary and will not participate
with, nor will be excess over, any valid and collectable insurance or program of
self-insurance maintained by The Regents.



18.4
The Regents will promptly notify Licensee in writing of any claim or suit
brought against The Regents for which The Regents intends to invoke the
provisions of this Article 18.  Licensee will keep The Regents informed of its
defense of any claims pursuant to this Article 18.



19

--------------------------------------------------------------------------------


 
19.           COMPLIANCE WITH LAWS/EXPORT CONTROLS
 
19.1
The Licensee will comply with all applicable international, national, state,
regional, and local laws and regulations in performing its obligations hereunder
and in Licensee’s use, manufacture, Sale, or import of the Licensed Products or
Licensed Services, or in Licensee’s practice of Licensed Methods.  The Licensee
will observe all applicable United States and foreign laws and regulations
governing the transfer to foreign countries of technical data related to
Licensed Products, including without limitation with respect to the
International Traffic in Arms Regulations (ITAR) and the Export Administration
Regulations.



19.2
Licensee understands that The Regents is subject to United States laws and
regulations (including the Arms Export Control Act, as amended, and the Export
Administration Act of 1979), controlling the export of technical data, computer
software, laboratory prototypes and other commodities, and The Regents'
obligations to Licensee under this Agreement are contingent on and subject to
compliance with such laws and regulations.  The transfer of certain technical
data and/or commodities may require a license from the cognizant agency of the
United States Government and/or written assurances by Licensee that Licensee
will not export such technical data and/or commodities to certain foreign
countries without prior approval of such agency.  The Regents neither represents
that such a license will not be required nor that, if required, it will be
issued.



 
20.           GOVERNMENT APPROVAL OR REGISTRATION
 
20.1
If this Agreement or any associated transaction is required by the law of any
nation to be either approved or registered with any governmental agency,
Licensee will assume all legal obligations to do so.  Licensee will notify The
Regents if it becomes aware that this Agreement is subject to a United States or
foreign government reporting or approval requirement.  Licensee will make all
necessary filings and pay all costs including fees, penalties, and all other
out-of-pocket costs associated with such reporting or approval process.

 
20

--------------------------------------------------------------------------------


 
21.           ASSIGNMENT
 
21.1
This Agreement is binding upon and will inure to the benefit of The Regents, its
successors and assigns.  This Agreement is personal to Licensee and assignable
by Licensee only with the written consent of The Regents, provided that,
Licensee may, on written notice to The Regents, assign this Agreement, including
without limitation all obligations owed to The Regents hereunder, to an acquiror
of all or substantially all of Licensee's stock or assets.

 
 
22.           NOTICES
 
22.1
All notices under this Agreement will be deemed to have been fully given and
effective when done in writing and delivered in person, or mailed by registered
or certified U.S. mail, or deposited with a carrier service requiring signature
by recipient, and addressed as follows:

 

 
To The Regents:
Technology Transfer Services
   
1850 Research Park Drive, Suite 100
   
Davis, CA 95618-6134
   
Attn.:  Director (UC Case No. 2008-399)
       
To Licensee:
Octus Energy, Inc.
   
803 Second Street
   
Suite 303
   
Davis, CA  95616
   
Attn.:  John Argo


Either Party may change its address upon written notice to the other Party.


 
23.           PAYMENTS
 
23.1
Payments to The Regents will be made to the following address:



 

  The Regents of the University of California     1111 Franklin Street, 5th
Floor     Oakland, CA 94607-5200    
Attention:  Executive Director,
    Research Administration and   Technology Transfer    
Referring to: UC Case No. 2008-399

 
 
21

--------------------------------------------------------------------------------


 
23.2
If monies owed to The Regents under this Agreement are not received by The
Regents when due, Licensee will pay to The Regents interest charges at a rate of
ten percent (10%) per annum.  Such interest will be calculated from the date
payment was due until actually received by The Regents.  Such accrual of
interest will be in addition to, and not in lieu of, enforcement of any other
rights of The Regents related to such late payment.  Acceptance of any late
payment will not constitute a waiver under Article 24 (Waiver) of this
Agreement.


 
24.           WAIVER
 
24.1
The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement will not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.  None of the terms and conditions of this
Agreement can be waived except by the written consent of the Party waiving
compliance.



 
25.           CONFIDENTIALITY
 
25.1
Subject to Paragraphs 25.2 and 25.3 below, each Party will hold the other
Party's proprietary business and technical information, patent prosecution
material and other proprietary information, including the negotiated terms of
this Agreement, in confidence and against disclosure to third parties with at
least the same degree of care as it exercises to protect its own data and
license agreements of a similar nature.  This obligation will expire five (5)
years after the termination or expiration of this Agreement.



25.2
Nothing contained herein will in any way restrict or impair the right of
Licensee or The Regents to use, disclose, or otherwise deal with any information
or data which:



 
(a)
at the time of disclosure to a receiving Party is available to the public or
thereafter becomes available to the public by publication or otherwise through
no act of the receiving Party; or



22

--------------------------------------------------------------------------------


 
 
(b)
the receiving Party can show by written record was in its possession prior to
the time of disclosure to it hereunder and was not acquired directly or
indirectly from the disclosing Party; or



 
(c)
is independently made available to the receiving Party without restrictions as a
matter of right by a third party; or



 
(d)
is independently developed by employees of the receiving Party who did not have
access to the information disclosed by the disclosing Party; or



 
(e)
is subject to disclosure under the California Public Records Act or other
requirements of law.



25.3
The Regents will be free to release to the inventors and senior administrators
employed by The Regents the terms and conditions of this Agreement upon their
request.  If such release is made, The Regents will inform such employees of the
confidentiality obligations set forth above and will request that they do not
disclose such terms and conditions to others.  Should a third party inquire
whether a license to Patent Rights is available, The Regents may disclose the
existence of this Agreement and the extent of the grant in Articles 2 and 3 to
such third party, but will not disclose the name of Licensee unless (a) Licensee
has already made such disclosure publicly, (b) Licensee otherwise consents to
such disclosure, or (c) such disclosure is required under the California Public
Records Act or other requirements of law.



25.4
Licensee and The Regents agree to destroy or return to the disclosing Party
proprietary information received from the other in its possession within fifteen
(15) days following the effective date of termination of this
Agreement.  However, each Party may retain one copy of proprietary information
of the other solely for archival purposes in non-working files for the sole
purpose of verifying the ownership of the proprietary information, provided such
proprietary information will be subject to the confidentiality provisions set
forth in this Article 25.  Licensee and The Regents agree to provide each other,
within thirty (30) days following termination of this Agreement, with a written
notice that proprietary information has been returned or destroyed.



23

--------------------------------------------------------------------------------


 
26.           FORCE MAJEURE
 
26.1
Except for Licensee’s obligation to make any payments to The Regents hereunder,
and subject to Paragraph 26.2, below, the Parties  will be excused from any
performance required hereunder if such performance is rendered impossible or
infeasible due to any catastrophe or other major event beyond their reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters.  When such events have abated, the Parties' respective obligations
hereunder will resume.



26.2
Either Party to this Agreement will have the right to terminate this Agreement
upon thirty (30) days’ prior written notice if either Party is unable to fulfill
its obligations under this Agreement due to any of the causes specified in
Paragraph 26.1 above for a period of one (1) year.



 
27.           SEVERABILITY
 
27.1
The provisions of this Agreement are severable, and in the event that any
provision of this Agreement is determined to be invalid or unenforceable under
any controlling body of law, such invalidity or enforceability will not in any
way affect the validity or enforceability of the remaining provisions hereof.



 
28.           APPLICABLE LAW; VENUE; ATTORNEYS’ FEES
 
28.1
THIS AGREEMENT WILL BE CONSTRUED, INTERPRETED, AND APPLIED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA, excluding any choice of law rules that
would direct the application of the laws of another jurisdiction, except that
the scope and validity of any patent or patent application under Patent Rights
will be determined by the applicable law of the country of such patent or patent
application.  Any legal action brought by the Parties relating to this Agreement
will be conducted in San Francisco, California. The prevailing Party in any
legal action under this Agreement will be entitled to recover its reasonable
attorneys’ fees in addition to its costs and necessary disbursements.



24

--------------------------------------------------------------------------------


 
29.           SCOPE OF AGREEMENT
 
29.1
Neither Party will use this Agreement as a basis to invoke the CREATE Act, 35
U.S.C. 103 (c) (2), without the written consent of the other Party.



29.2
This Agreement incorporates the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all previous communications,
representations or understandings, whether oral or written, between the Parties
relating to the subject matter hereof.  The Confidentiality Agreement and Letter
Agreement specified in the Recitals above of this Agreement, effective February
25, 2009, and March 10, 2009, respectively, are hereby superseded.



29.3
This Agreement may be altered or modified only by written amendment duly
executed by the Parties.







In witness whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.
 

 OCTUS ENERGY, INC.  
THE REGENTS OF THE UNIVERSITY
OF CALIFORNIA  
 
  By:
/s/ Christian J. Soderquist
   By  
/s/ David R. McGee
 
Printed Name:  Christian J. Soderquist  
Title:  President & CEO  
   
David R. McGee
Executive Director
UC Davis InnovationAccess
  Date:  August 27, 2009    Date
 
 




25

--------------------------------------------------------------------------------








EXCLUSIVE LICENSE AGREEMENT


BETWEEN


OCTUS ENERGY, INC.


AND


THE REGENTS OF THE UNIVERSITY OF CALIFORNIA


FOR


WICKING CONDENSATE EVAPORATOR AT AC CONDENSER


















 
UC Case No.:  2008-399



 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
RECITALS
 
1
1.
DEFINITIONS
2
2.
GRANT
4
3.
SUBLICENSES
5
4.
LICENSE ISSUE FEE/MAINTENANCE FEES
6
5.
ROYALTIES
7
6.
DILIGENCE
9
7.
PROGRESS AND ROYALTY REPORTS
10
8.
BOOKS AND RECORDS
12
9.
LIFE OF THE AGREEMENT
12
10.
TERMINATION BY THE REGENTS
13
11.
TERMINATION BY LICENSEE
14
12.
DISPOSITION OF LICENSED PRODUCTS UPON TERMINATION
14
13.
PATENT PROSECUTION AND MAINTENANCE
14
14.
MARKING
15
15.
USE OF NAMES AND TRADEMARKS
16
16.
LIMITED WARRANTIES
16
17.
PATENT INFRINGEMENT
17
18.
INDEMNIFICATION
18
19.
COMPLIANCE WITH LAWS/EXPORT CONTROLS
20
20.
GOVERNMENT APPROVAL OR REGISTRATION
20
21.
ASSIGNMENT
20
22.
NOTICES
21
23.
PAYMENTS
21
24.
WAIVER
22
25.
CONFIDENTIALITY
22
26.
FORCE MAJEURE
23
27.
SEVERABILITY
24
28.
APPLICABLE LAW; VENUE; ATTORNEYS’ FEES
24
29.
SCOPE OF AGREEMENT
24


i